MEMORANDUM *
The City of San Diego appeals the district court’s grant of summary judgment to Amoco Chemical Company, also known as Amoco Chemicals Company.
We have carefully reviewed the record and the district court’s decision, and we agree that the action is barred by the statute of limitations. We affirm for the reasons set forth in part B and footnote 2 of the district court’s “Memorandum Decision and Order,” filed September 9, 1999.1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We also agree with the district court that any objection to the production of the renovation cost memorandum was waived. See Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir.1992); United States v. Gurtner, 474 F.2d 297, 299 (9lh Cir. 1973).